DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 3 August 2021 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “wherein the content of fine particles in the surface layer is height than the content of fine particles in the adjacent layer” which is confusing because it is unclear if the phrases “fine particles in the surface layer” and “fine particles in the adjacent layer” refers only the claimed first and second fine particles or to first and/or second fine particles and any other fine particles which may be present in the surface layer and/or adjacent layer.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention.  Appropriate action is 
Regarding claim 15, at lines 21-23, the claim recites “the particles in the lower layer are made from different material from the particles in the surface layer or from the particles in the core layer” however at lines 14-17 Claim 15 uses the term “fine particles”.  It is unclear if the term “the particles” as used at lines 21-23 refers to only the “fine particles” recited in lines 14-17 or if the claim term “the particles” encompasses particles other than the claimed fine particles.  As such, claim 15 is indefinite.  For the purpose of examination the Examiner will interpret term “the particles” recited at lines 21-23 as if it recites “the fine particles”.  Appropriate action is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al., US 2013/0052478 (“Kurokawa”) in view of Takatsu et al., US 2009/0145898 (“Takatsu”) and Hasegawa et al., US 6,420,010 (“Hasegawa”)(newly cited). Paschke et al., US 5,912,307 (“Paschke”) and Wypych, George, Handbook of Fillers 4th Ed., ChemTec Publishing, Toronto, 2016 (“Wypych”)(newly cited)(copy provided herewith) are relied upon as evidentiary references for claims 1, 2, 4, 5, 7, 8, 10, and 12. The Natural Pigments website accessed online at https://www.naturalpigments.com/titanium-dioxide-pigment
.html on 19 March 2020 (“Natural Pigments”)(previously cited) is relied upon as evidentiary references for claims 4 and 7.
Regarding claims 1 and 2, Kurokawa discloses a metal sheet suitable for producing two piece cans wherein the metal sheet comprises a resin coating film [0001, 0099-0107, 0114, 0124, 0255]. The resin coating film is preferably formed from a PETI resin [0105].  Kurokawa teaches an embodiment of the metal sheet in which the resin coating is a cast (i.e. non-oriented) multilayer film comprising a surface layer in contact with a core layer [0136, Example e – Table 2-2].  The surface layer is formed from a PETI resin comprising 12 mol% isophthalate units [Polyester B – Table 2-1, Table 2-2] and the core layer is formed from a PETI resin comprising 5 mol% isophthalate units [Polyester D – Table 2-1, Table 2-2].  The surface layer and core layer of the non-oriented resin coating film of this embodiment of Kurokawa respectively read on the surface layer and adjacent layer recited in claims 1 and 2.
Hu ‘100 provides evidence that the melting temperature of a PETI resin comprising 5 mol% isophthalic acid units is 240 °C and the melting temperature of a PETI resin comprising 12 mol% isophthalic acid units is 226 °C [Table 1 – Example 1 and 11].  As such, it is evident that the difference in the melting points of the surface and core layers of the resin coated metal sheet disclosed by Kurokawa would have been more than 10 °C as recited in claim 1.  The proportion of isophthalic acid in the PETI resin of the surface and adjacent layers would have read on the proportions recited in claim 1.
Kurokawa is silent regarding the surface layer comprising fine particles having a diameter of from 0.1 to 2 µm and the core layer comprising second fine particles.
Takatsu discloses a polyester film which is suitable for laminating to a sheet for the purpose of forming two-piece cans [abstract, 0001, 0008, 0009].  The film comprises a polyester surface layer and a polyester coating layer which is to be in contact with the metal sheet [0037, 0043]. Takatsu teaches incorporating from 0.05 to 2.0wt% of particles having an average size of from 1 to 3 µm into the composition of the polyester surface layer in order to improve the release property of the laminate product thereby allowing the laminate to be easily released from a molding punch [0026, 0030, 0043, 0049].  The particles may be, inter alia, silica particles [0026, 0027].
Hasegawa discloses a multilayer polyester sheet which is useful laminating onto metal sheets for the purpose of forming cans (abstract, col. 1 lines 8-15, col. 9 lines 46-67).  The multilayer polyester sheet comprises a core layer (B) which is disposed between a surface layer (A) and a surface layer (C) (col. 3 lines 21-50, claim 1). Hasegawa teaches incorporating from 10 to 50 wt% of titanium oxide particles into the core layer (B) in order to impart hiding power (col. 5 lines 10-39). The titanium oxide particles are disclosed as having an average diameter of 0.1 to 0.5 µm (col. 5 lines 10-22). 
Kurokawa and Takatsu are both directed towards resin coated metal sheets suitable for forming two-piece cans. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have added from 0.05 to 2.0wt% of silica particles having a particle size of from 1 to 3 µm into the PETI resin of the surface layer of the laminate of Kurokawa as taught by Takatsu with the expectation of providing a laminated metal sheet which exhibits improved mold release properties. The silica particles in the surface layer of the polyester resin coated metal 
While Takatsu teaches incorporating the particles in amounts based on weight percentage not volume percentage, the volume percentage can be calculated from the density of silica particles and the density of the PETI resin of the surface layer. Wypych provides evidence that silica particles have a density of 2.65 g/cm3 (page 209 – Section 2.1.79.5 under “PHYSICAL PROPERTIES”). Paschke provides evidence that the density of PETI resins comprising 0 mol%, 10 mol% or 16 mol% of isophthalic acid units is about 1.34 g/cm3 (Table 4 – under PET Sheet, PETI-10 Sheet and PETI-16 Sheet) and therefore it is reasonable to conclude that the density of the PETI resin in the surface layer of the metal sheet of modified Kurokawa is about 1.34 g/cm3. Taking into the consideration the weight percentage of silica particles in the surface layer of the resin coating of modified Kurokawa together with the density of the silica particles and the PETI resin, the Examiner calculates that the silica particles would have been present in amounts of from about 0.025 to about 1.01 vol% which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Kurokawa and Hasegawa are both directed towards polyester resin film coated metal sheets suitable for forming cans.  it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the core layer of the resin coating film of the invention disclosed by Kurokawa with the teachings of Hasegawa by incorporating from 10 to 50 wt% of titanium oxide particles having an average particles dimeter of between 0.1 to 0.5 µm into the layer with the expectation of providing hiding power to the coating film. The titanium oxide particles in 
Modified Kurokawa is silent regarding the tensile strength between the surface layer and the core layer.  However, it is noted that the resin coated metal sheet of modified Kurokawa would have been identical to or substantially identical to the resin coated metal sheet claimed and disclosed by Applicant in terms of the isophthalic acid content of the PETI resins of the surface layer and core layer as well as the amount, species and size of the fine particles present in the surface layer. Given that the resin coated metal sheet of modified Kurokawa would have been identical to or substantially identical to the resin coated metal sheet claimed and disclosed by Applicant there is a reasonable expectation that the differences in melting temperature and tensile strength between the surface layer and the core layer would have intrinsically met the limitations of claims 1 and 2 (see MPEP 2112 V). 
Regarding claims 4 and 7, while Hasegawa teaches incorporating titanium oxide particle (corresponding to the claimed second fine particles) into the core layer in terms of weight percentage not volume percentage, the volume percentage can be calculated from the density of titanium oxide (i.e. titanium dioxide or TiO2) and the density of the PETI resin of the surface layer. Natural Pigments provides evidence that the density of TiO2 pigment particles is 4.1 g/cm3 (Page 6 - under “Pigment Information”). Paschke provides evidence that the density of PETI resins comprising 0 mol%, 10 mol% or 16 mol% of isophthalic acid units is about 1.34 g/cm3 (Table 4 - under PET Sheet, PETI-10 Sheet and PETI-16 Sheet) and therefore it is reasonable to conclude that the density of the PETI resin in the surface layer of the metal sheet of 3. Taking into the consideration the weight percentage of titanium oxide particles in the core layer of the resin coating film of modified Kurokawa together with the density of the titanium oxide and the PETI resin, the Examiner calculates that the titanium pigment would have been present in amounts of from about 3.27 to about 16.34 vol% which renders obvious the claimed range of amounts (see MPEP 2144.05).
Regarding claims 5, 8, 10, and 12, Kurokawa teaches forming a container from the sheet [0194].
Regarding claim 14, it is noted that modified Kurokawa does not teach or suggest that any silica particles are required to be present in any adjacent layer(s). As such, modified Kurokawa reasonably teaches a film in which the silica particles are only present in the surface layer which reads on the content limitation recited in claim 14.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 8, 10, 12, 14, and 15 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claims 1 and 15.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782